Citation Nr: 0809464	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-29 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
March 1978.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas in which service connection for bilateral 
hearing loss and tinnitus was denied.

In July 2007, the Board remanded this case for consideration 
of evidence submitted after the August 2005 statement of the 
case.  The requested development has been completed.


FINDINGS OF FACT

1. Bilateral hearing loss had its onset during active 
service.

2. Tinnitus had its onset during active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing 
loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.385 (2007).

2. The criteria for service connection for tinnitus have been 
met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

I. Service Connection

The veteran seeks entitlement to service connection for 
bilateral hearing loss and tinnitus.

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease such as hearing 
loss or tinnitus to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less. 38 C.F.R. § 
3.385.

Hearing loss and tinnitus were diagnosed in January 2005 and 
October 2007 VA examination reports.

In 2005, the examiner stated he had reviewed the veteran's 
claims file and noted the veteran's reported history of 
exposure to noise during active service to artillery and gun 
fire, and fixed wing and helicopter aircraft.  The veteran 
further reported gradual onset of hearing loss after 
discharge from active service, and stated he was issued 
hearing aids in approximately 1989.  He reported onset of 
tinnitus in about 1983.  The examiner opined that the 
diagnosed hearing loss and tinnitus were not the result of 
active service.  The examiner's rationale was that the 
veteran' retirement physical in 1978 showed hearing within 
normal limits, and the veteran reported onset of tinnitus in 
1983, approximately five years after retirement from active 
service.  

VA audiological examinations conducted in January 2005 and 
October 2007, show the following audiometric results in, pure 
tone thresholds:

Jan 2005
HERTZ

500
1000
2000
3000
4000
RIGHT
45
55
75
85
100
LEFT
40
50
70
90
95

Oct 2007
HERTZ

500
1000
2000
3000
4000
RIGHT
40
55
75
95
105
LEFT
45
50
75
95
95

Average pure tone threshold was calculated at 79 decibels in 
the right ear and 76 decibels in the left ear in 2005, and at 
82 decibels in the right ear and 79 in the left ear in 2007. 
Speech audiometry was measured at 44 percent in the right ear 
and 64 percent in the left ear in 2005 and at 38 percent in 
the right ear and 66 percent for the left ear in 2007. The 
audiologist diagnosed moderate to profound bilateral 
sensorineural hearing loss and tinnitus at both examinations.  
This meets the criteria for hearing impairment under 
38 C.F.R. § 3.385.

The October 2007 examination was conducted by the same 
examiner, who again noted the veteran's claim file had been 
reviewed.  The examiner noted the veteran reported onset of 
tinnitus in the 1970s, which was different from his report of 
onset in 1983 in the October 2005 report.  However, the 
examiner appeared to accept the veracity of the veteran's 
statement, and opined that it was at least as likely as not 
that the veteran's tinnitus was the result of his active 
service.  In contrast, however, the examiner continued to 
opine that the diagnosed bilateral hearing loss was not the 
result of active service.  His rationale was that the 
veteran's retirement physical in 1978 showed normal 
audiometric thresholds in both ears.

The veteran has submitted several statements, including his 
substantive appeal, documenting his exposure to acoustic 
trauma during his active service.  He reports continuous 
exposure to extremely loud noises from his entrance into 
active service to almost the end of his service in field 
artillery and as an Army aviator.  He described 105 and 155 
millimeter gun and 8" howitzer fire as well as aircraft and 
helicopter engines and supporting ground equipment noise-all 
without hearing protection.  He stated the twin rotor of the 
H-21 helicopter had an especially loud and high pitched 
sound.  He reported experiencing symptoms of hearing loss 
beginning in April 1978, immediately after his discharge from 
active service, but stated that he did not get treatment for 
it until 1989.

Service medical records reveal that the veteran evidenced no 
hearing loss prior to entrance into active service.  However, 
periodic examinations show findings of hearing loss during 
active service, as demonstrated below.

At entrance into active service, September 1953, the 
veteran's hearing was measured at 15 of 15 whispered and 
spoken voice, bilaterally.  Audiometric findings were 
measured as follows:


 
Sept 
1953
HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

Jun 1955
HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
10
0
LEFT
5
0
-5
0
-5

Jul 1956
HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
--
5
LEFT
0
0
0
--
10

Dec 1963
HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
5
5
0
5
5

Mar 1973
HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
15
--
20
LEFT
15
15
15
--
15

Aug 1975
HERTZ

500
1000
2000
3000
4000
RIGHT
0
5
0
--
0
LEFT
0
0
0
--
0



At his retirement physical, conducted in January 1978:

Jan 1978
HERTZ

500
1000
2000
3000
4000
RIGHT
5
20
5
--
25
LEFT
5
5
0
--
20

However, the veteran reported no complaints of hearing loss 
at discharge, and the physician did not diagnose any hearing 
or ear diagnoses, defects, abnormalities or other findings on 
his medical examination.  

Notwithstanding, the above audiometric findings reflect a 
decrease in hearing at discharge from active service in 1978 
when compared with the veteran's audiometric findings of 
hearing acuity at entrance to active service in 1953.

The veteran's discharge documents show that the veteran was a 
cannon field artillery officer, and that he served in Korea.  
These documents also show that he holds medals including the 
Legion of Merit with one Oak Leaf Cluster, the Bronze Star 
Medal, and the Army Commendation Medal with one Oak Leaf 
Cluster and other decorations indicative of service in 
Vietnam including the Vietnam Service Medal, Republic of 
Vietnam Campaign Medal, and Vietnam Gallantry Cross unit 
citation with Palm.  

Thus, the veteran's statements are consistent with the 
evidence of record, which substantiates that the veteran 
served in the field artillery and as a helicopter pilot and 
was stationed in Vietnam and Korea, hostile environments in 
which exposure to acoustic trauma is a given.

The examiner who conducted the January 2005 and October 2007 
VA examinations stated he reviewed the veteran's claims file.  
But he did not discuss the audiometric findings of hearing 
loss during the veteran's active service.  Rather, he 
referenced only the veteran's retirement physical and 
determined that it showed audiometric thresholds within 
normal limits.  It is observed from the service medical 
records that the retirement physical, dated in 1978, does in 
fact reflect decreased hearing when compared with the 
veteran's report of medical examination at entrance into 
active service in 1953.  Therefore, it can only be concluded 
that the VA examiner's review was incomplete. Because the 
examiner's opinions did not take into account the findings of 
hearing loss in service and may not have been based on review 
of the totality of the veteran's service medical record, the 
January 2005 and October 2007 opinions concerning the 
etiology of the veteran's hearing loss are of little 
probative value. See Grover v. West, 12 Vet. App. 109, 112 
(1999).  In contrast, the findings in service corroborate the 
veteran's statements that he began to experience symptoms of 
hearing loss in 1978, which persisted until his diagnosis in 
1989.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The medical evidence presents no other opinions or evidence 
against a finding that the veteran's manifested hearing loss 
and tinnitus had their onset during his active service. The 
evidence is thus in equipoise, the benefit of the doubt goes 
to the veteran, and service connection for tinnitus and 
hearing loss is warranted. See 38 C.F.R. § 3.102.

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


